Citation Nr: 1746289	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  16-17 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), neurocognitive disorder, and alcohol use disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Army from July 1968 to July 1971.  He had service in the Republic of Vietnam.  The Veteran was awarded the Bronze Star Medal and the Army Commendation Medal.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa and Winston-Salem, North Carolina in January 2014 and September 2014, respectively.  The decisions denied the benefit sought on appeal.

The Board considered the claim in September 2016, on which occasion it was reopened and then remanded for additional development.

The issue of entitlement to total disability based on individual unemployability has been raised by the record in a May 2014 statement from the Veteran's doctor, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before it can adjudicate the issues on appeal.

The September 2016 Board remand instructed the AOJ to afford the Veteran a new VA psychological examination to determine whether the his reports of exposure to hostile attack and other stressors during his active duty military service were adequate to support a PTSD diagnosis, what psychiatric disabilities the Veteran currently suffers from, the etiology of any such psychiatric disabilities, whether the Veteran is properly diagnosed with alcoholism, and whether any such alcoholism is related to any diagnosed secondary disorders.  The remand also instructed the AOJ to obtain any outstanding VA treatment records that had not been associated with the claims file.

Subsequently, the Veteran underwent a VA examination in December 2016. A report from the VA examination was issued, as was an addendum in April 2017.

While the VA neuropsychologist diagnosed unspecified neurocognitive disorder and alcohol use disorder, the examiner provided inconsistent opinions regarding whether the Veteran reported symptoms related to PTSD distress.  The December 2016 VA examination report states the Veteran "does report symptoms related to PTSD distress," but the April 2017 addendum expressly denies PTSD distress.  A clarification should be provided to confirm whether PTSD symptoms are present.  Moreover, with respect to unspecified neurocognitive disorder, the examiner recommended "[f]ormal, neurocognitive testing . . . to better assess true baseline functioning," which indicates the December 2016 VA examination was inadequate. With respect to alcohol use disorder, the VA neuropsychologist noted in the April 2017 addendum that although the diagnosis in December 2016 was proper, "updated information is needed" for a contemporary understanding of the Veteran's drinking behavior.

Furthermore, the examiner noted that it is not at least as likely as not that any diagnosed psychiatric disability is causally or etiologically related to the Veteran's military service, including any fear of hostile military activity.  Moreover, the examiner opined that it is at least as likely as not the case that the Veteran's alcoholism is causally or etiologically related to his unspecified neurocognitive disorder.  In addition, the examiner stated that it is not at least as likely as not that the Veteran's alcoholism was aggravated by the Veteran's neurocognitive disorder.  However, for none of those three opinions did the VA examiner to provide any reasoning for reaching this conclusion.

For all the above reasons, the Board finds that the December 2016 VA examination, along with its accompanying April 2017 addendum, is not adequate for adjudication purposes.  Accordingly, the Board finds that an additional examination is necessary in order for the VA examiner to include formal, neurocognitive testing, review updated information on the Veteran's drinking behavior, and provide a comprehensive rationale for the opinions sought while referring to the entirety of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007). 

Additionally, on remand, any other outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records from August 2017 to the present.  Additionally, notify the appellant that he may submit any relevant VA and private treatment records in his possession to VA.

2.  After all development has been completed and returned from step 1 above, schedule the Veteran for an appropriate VA examination(s), to include neurocognitive testing as recommended by the 2016 VA examiner.  The examiner is asked to review the claims file to become familiar with the pertinent medical history, to include gathering any updated information on the Veteran's drinking behavior, before providing a medical opinion on the following:

 a.  Is any psychiatric disorder shown or treated at any time during the claim period (from November 2012 to the present) at least as likely as not (50 percent or greater probability) related to active service, to include any fear of hostile military activity? If not, does the record at least as likely as not (50 percent or greater probability) show that any psychoses manifested within one year of the Veteran's separation from service in July 1971?

 b.  If the Veteran has met the criteria for a diagnosis of PTSD at any time during the claim period (from November 2012 to the present), what are the stressors that support the diagnosis?

 c.  Is any alcohol use disorder shown or treated at any time during the claim period (from November 2012 to the present) at least as likely as not (50 percent or greater probability) caused by any other psychiatric disorder shown or treated at any time during the claim period?

 d.  Has any alcohol use disorder shown or treated at any time during the claim period (from November 2012  to the present) at least as likely as not (50 percent or greater probability) been aggravated any other psychiatric disorder shown or treated at any time during the claim period?  If aggravation is found, provide baseline levels of the alcohol use disorder prior to aggravation.  In addressing this question, the examiner should discuss the October 2010 VA examiner's statement that the Veteran's psychiatric disability and his alcoholism "mutually exacerbate one another."

Consider all lay and medical evidence, to include the December 2016 VA examination (and accompanying April 2017 addendum) and an October 2014 statement from a private medical provider in which the Veteran was diagnosed with chronic PTSD and chronic major depression. Consider also the Veteran's assertions in November 2012 and March 2016 that his PTSD was caused by several in-service stressors, including coming under mortar and rocket attack while stationed in the Republic of Vietnam as a communications officer. 

3.  After all development has been completed and returned from all steps above, if any benefit sought remains denied, then issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

Remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a Board decision is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b).

